IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 November 5, 2008
                                 No. 07-41261
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

EDWIN SIFREDO GALDAMEZ-FUNES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 2:07-CR-443-ALL


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Edwin Sifredo Galdamez-Funes (Galdamez) appeals the sentence of 77
months imposed following his plea of guilty to one count of being unlawfully
present in the United States following deportation, a violation of 8 U.S.C. § 1326.
      Galdamez argues that in light of Gall v. United States, 128 S. Ct. 586
(2007), and Kimbrough v. United States, 128 S. Ct. 558 (2007), his sentence
should be vacated and remanded.         He asserts that this court’s precedent



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41261

improperly restricted the district court’s ability to deviate from the Guidelines
absent extraordinary circumstances, a standard rejected in Gall. He also
challenges the imposition of a 16-level enhancement pursuant to U.S.S.G.
§ 2L1.2, asserting that the Guideline is flawed and not entitled to deference.
      Although Galdamez generally argued that the guidelines range was
excessive for this offense and that he should receive a below guidelines sentence,
he did not raise the specific challenges to his sentence that he raises here, i.e.,
that the sentencing regime was unduly restrictive or that the 16-level
enhancement is flawed and not entitled to deference. Accordingly, we review
those arguments for plain error. See United States v. Rodriguez-Rodriguez,
530 F.3d 381, 387-88 (5th Cir. 2008); United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008). Given our dispositions of similar challenges
in Rodriguez-Rodriguez and Campos-Maldonado, we conclude that Galdamez
has failed to demonstrate any reversible plain error.
      The judgment of the district court is AFFIRMED.




                                        2